Exhibit 10.20

6-1162-ELP-0792

United Air Lines, Inc.

P. O. Box 66100

Chicago, IL 60601

 

Subject:

   Alternate Engine Selection

Reference:

   Purchase Agreement No. 3427 (Purchase Agreement) between The Boeing Company
(Boeing) and United Air Lines, Inc. (Customer) relating to Model 787-8 aircraft
(Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Purchase Agreement.

Customer has requested and Boeing has agreed that Customer may delay the
selection of engines for the Aircraft beyond the signing date of the Purchase
Agreement. The engine model and prices shown in Table 1 to the Purchase
Agreement, Supplemental Exhibit EE1 to the Purchase Agreement will be revised
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]. The engine price and escalation in effect
at the time of engine selection will apply to the engine model selected.

The Model 787-8 Aircraft is offered to Customer powered by [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]. Customer shall notify Boeing of Customer’s final engine
selection (Default Engine Type) on or before [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT],
and Boeing and Customer shall execute a supplemental agreement to the Purchase
Agreement conforming Table 1 to Customer’s engine selection and incorporate an
Attachment A to this Letter Agreement which includes Aircraft delivery,
configuration , pricing and advance payments for the Aircraft equipped with
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT].



--------------------------------------------------------------------------------

Assignment.

The rights and obligations described in this Letter Agreement are provided to
Customer in consideration of Customer becoming the operator of the Aircraft and
can only be assigned, in whole or in part, pursuant to Article 9 of the AGTA as
amended by Letter Agreement No. 6-1162-IRS-0184.



--------------------------------------------------------------------------------

Confidential Treatment.

Customer and Boeing understand that certain commercial and financial information
contained in this Letter Agreement are considered by Boeing and Customer as
confidential and are subject to the terms and conditions set forth in Letter
Agreement No. 6-1162-IRS-0182.

 

Very truly yours, THE BOEING COMPANY By  

/s/ Nobuko Wiles

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date: February 19, 2010 UNITED AIR LINES, INC.

By  

/s/ Kathryn A. Mikells

Its  

Executive Vice President and Chief Financial Officer